Citation Nr: 9907357	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  92-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the restoration of a 100 percent evaluation 
for diplopia, anisocoria, and hypertropia secondary to 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1991 and December 1991 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that reduced the veteran's 
service-connected diplopia, anisocoria, and hypertropia 
secondary to trauma from 100 percent to 80 percent disabling, 
effective from September 1, 1991,  and from 80 percent 
disabling to 20 percent disabling, effective from April 1, 
1992, respectively.  A rating decision in March 1998 
increased the evaluation for the disability at issue to the 
current 30 percent, from June 3, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  An October 1989 rating decision granted a 100 percent 
evaluation for diplopia, anisocoria, and hypertropia 
secondary to trauma, effective from October 16, 1988.  

3.  A May 1991 rating decision reduced the evaluation for the 
disability at issue to 80 percent, effective from September 
1, 1991, on the basis of a March 1991 examination that does 
not demonstrate improvement in the veteran's vision.  

4.  A December 1991 rating decision reduced the evaluation to 
20 percent on the basis of the March 1991 examination, 
clarification by the examiner, letters from private treatment 
providers, and the veteran's statement, which do not 
demonstrate improvement in the veteran's vision.  


CONCLUSION OF LAW

The criteria for the restoration of a 100 percent evaluation 
for diplopia, anisocoria, and hypertropia secondary to trauma 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.13, Part 4, Diagnostic 
Codes 6071, 6090 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The report of an October 1989 VA optometry examination 
reflects that the veteran was evaluated for diplopia 
utilizing Goldmann perimetry.  On examination, the veteran 
reported constant diplopia.  With the target moved to many 
different eye positions, the veteran always reported a 
vertical diplopia.  The veteran reported that he did not see 
double images when performing VA testing or when looking 
directly at objects such as people or large or small objects.  
The examiner commented that this may or may not be due to 
obvious right head tilt eliminating diplopia.  An October 
1989 rating decision granted a 100 percent evaluation on the 
basis of Diagnostic Code 6090 reflecting that, where there is 
diplopia at central vision of 20 degrees, it is the 
equivalent of visual acuity of 5/200, equating to Diagnostic 
Code 6071 where a 100 percent evaluation is assigned when 
there is 5/200 vision in one eye and 5/200 vision in the 
other eye.  

The report of a March 1991 VA examination reflects that the 
veteran was again examined using Goldmann perimetry.  This 
examination reflects that a prism was placed in front of the 
veteran while performing the Goldmann diplopia fields, and 
the impression was that his gazes were unrestricted except at 
270 degrees (straight down) where diplopia occurred at 
10 degrees or 15/200 visual acuity.  It indicates that, with 
the prism in place, diplopia did not occur in other gazes.  
It does not reflect whether the veteran had diplopia without 
the prism in place.  

On the basis of this information, a March 1991 rating 
decision proposed to reduce the evaluation for the veteran's 
service-connected eye disability from 100 percent to 
80 percent.  

In an April 1991 statement, the veteran indicated that he did 
not believe that his vision had improved and that the 
individuals who had examined his eyes had indicated that his 
vision had not improved and would not improve.  

A May 1991 rating decision accomplished the reduction from 
100 percent to 80 percent, effective from September 1, 1991.  

A June 1991 report of contact reflects that the examiner who 
conducted the March 1991 examination was contacted by 
telephone.  The examiner indicated that her notes indicated 
that, with a prism, diplopia was correctable and that each 
eye individually had no diplopia.  Only together was diplopia 
present and the prism corrected this and could be placed in 
correctable lenses.  

A July 1991 rating decision proposed to reduce the evaluation 
for the veteran's service-connected eye disability from 
80 percent to 20 percent.  

In September 1991, the veteran submitted a letter from Calvin 
F. Graham, O.D., reflecting that the veteran had been seen on 
August 9, 1991 and had complained to Dr. Graham of double 
vision that varied from far to near.  The letter indicates 
that prisms and lenses had been tried to correct the 
situation but they had been unable to do so.  The veteran had 
been referred to an ophthalmologist.  In September 1991, the 
veteran also submitted a letter from J. L. Bone, M.D., which 
reflects that the veteran had been seen on August 12, 1991 
when he manifested variable constant diplopia.  It was 
Dr. Bone's opinion that the veteran's condition could not be 
improved with the use of prisms or glasses and that surgery 
would not help.  Dr. Bone indicated that the veteran was 
visually handicapped and would be so for the rest of his 
life.  Dr. Bone also stated it was not possible for him to 
believe that the veteran could be considered otherwise.  

During a personal hearing in September 1991, testimony was 
offered with respect to the belief that the veteran's vision 
had not improved or changed.  

A December 1991 rating decision accomplished the reduction in 
the evaluation of the veteran's service-connected eye 
disability from 80 percent to 20 percent, effective from 
April 1, 1992.  

The veteran's service-connected eye disability has been rated 
under the provisions of Diagnostic Code 6090 for diplopia.  
Diplopia at central 20 degrees is rated as equivalent visual 
acuity of 5/200.  Diagnostic Code 6071 provides that vision 
in one eye of 5/200 and vision in the other eye of 5/200 
warrants a 100 percent evaluation.  

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. 
§§ 4.2, and 4.10 provide that in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The burden of proof is on VA to establish 
that a reduction is warranted by a preponderance of the 
evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

At the time of the May 1991 reduction from 100 percent to 
80 percent, the recent evidence of record consisted of the 
March 1991 examination report.  It was incumbent upon VA to 
demonstrate improvement prior to the rating decision.  After 
the fact justification of a past error cannot make right that 
which was already wrong.  Bentley v. Derwinski, 1 Vet. App. 
28, 31 (1990).  The March 1991 rating decision did not 
address whether the veteran continued to have constant 
diplopia without the use of the prism used during the March 
1991 examination.  Further, that examination report did not 
reveal whether or not the prism could be used to eliminate 
the veteran's diplopia outside of the examining situation.  
Therefore, that examination did not show improvement in the 
veteran's diplopia.  

Subsequent to the May 1991 rating decision, and prior to the 
December 1991 rating decision reducing the evaluation from 
80 percent to 20 percent, additional clarification was 
received from the examiner who conducted the March 1991 
examination indicating that prisms could be placed in 
correctable lenses.  However, also received during this 
period was information from a medical doctor as well as an 
optometrist indicating that the veteran's diplopia could not 
be improved with the use of prisms or glasses based on actual 
testing.  Further, this evidence indicated that the veteran 
continued to manifest variable constant diplopia.  

Therefore, the evidence of record at the time of the December 
1991 rating decision that reduced the evaluation from 
80 percent to 20 percent included the March 1991 VA 
examination, clarification with respect to that examination, 
and private treatment records indicating that the veteran 
continued to manifest variable constant diplopia and that his 
condition could not be improved with the use of prisms or 
glasses.  In weighing this evidence, the Board concludes that 
there is not a preponderance of the evidence that indicates 
that there was improvement in the veteran's service-connected 
eye disability prior to the December 1991 reduction.  

On the basis of the above analysis, there is not a 
preponderance of the evidence that indicates that there was 
actual improvement in the veteran's service-connected eye 
disability prior to either the May or December 1991 
reductions.  Therefore, the 100 percent evaluation should not 
have been reduced and restoration is warranted.  


ORDER

Restoration of the 100 percent evaluation for diplopia, 
anisocoria, and hypertropia secondary to trauma is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



